Title: To Thomas Jefferson from Joel Yancey, 6 September 1820
From: Yancey, Joel
To: Jefferson, Thomas


Dear Sir
Bedford
6th September 1820
I have been anxiously expecting you at the P. forest for some time past, on should have written you sooner, Since Mr Randolph was here  it has been reported that he had taken the management of your Estate here for the ensuing year,  that he intended to send up Overseers, indeed he mentioned to me himself when he was here last, that something of the kind was talked of between you and himself, I wish to know the facts, as it is getting late in the reason to get good overseers and you can’t do without, and as it is my duty should you desire it to engage them for you. Our crop of Tobo will be short, owing to the scarcity of plants, the first time I ever faild  in plants, some of my most industrious neighbors fail’d intirely and I am satisfied, there will not be more than ½ crops Tobo in this part of the country, and yours is as promising as any, with the hay that can be spared I think it will be equal to a full crop, should they go on with the turnpike road, every pound of hay will be wanted and taken from the meadow at a 6/– ⅌ ct and I think you can spare 30 or 40 tons—The Crop of  wheat is only tolerable, the ridge & Tomahawk fields were both in wheat and they are too much exhausted for any thing, too much of our labour here every year, has been wasted upon poor land, our crop of corn is abundant, you have not had a better crop in 15 years I dare say. and a fine crop of Oats. the bill of laving is compleated long since, & appears to be pretty well reasoned, I will thank you to write me as soon as convenient whether any change in the despositions of your affairs here has, or likely to take place next year, In the mean time you may rely on my best exertions for your interest and my best wishes for your happiness.Joel Yancey